Felton, J.
This court in Sisson v. American Mutual Liability Insurance Co., 71 Ga. App. 284 (30 S. E. 2d, 501), reversed the judgment of the superior court. The Supreme Court on certiorari (American Mutual Liability Insurance Co. v. Sisson, 198 Ga. 623, 32 S. E. 2d, 295), reversed the judgment of this court. This court’s judgment of reversal is vacated, and the judgment of the superior court is affirmed in accordance with and by direction of the judgment and opinion of the Supreme Court.

Judgment affirmed.


Sutton, P. J., and Parker, J., concur.